Citation Nr: 1749971	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with respect to this decision in May 2010.  A statement of the case (SOC) was issued in December 2013, and the Veteran perfected his appeal in January 2014. 

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's psychiatric disability claim has been properly characterized to include the additional diagnosis of depression.

In March 2015, The Veteran's representative submitted a request stating that there had not been a response to the request for information filed in December  2013.  The record demonstrates otherwise.  Of record are December 30, 2013 and May 5, 2014 responses to the Veteran's representative's request for information in accordance with the Privacy Act.  These responses indicate that the requested information was provided.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that he has a diagnosis of PTSD stemming from traumatic in-service events.  

The first reason for remand is that the record lacks sufficient evidence to make a decision regarding service connection for depression.  While the record contains a diagnosis of depression, no examiner has provided an opinion as to whether the impairment is related to the Veteran's service.  

The Veteran's treatment records from the West Los Angeles Medical Center and Lake Baldwin Community Based Outpatient Clinic reflect a diagnosis of depression.  In addition, the December 2013 VA examination diagnosed the Veteran with unspecified depressive disorder.  However, the examiner did not provide an opinion as to whether this disorder was related to the Veteran's military service.  Further, the Veteran submitted an October 2015 private provider examination, which found that the Veteran has a current diagnosis of PTSD and unspecified depressive disorder.  Although the private provider gave an opinion as to whether the Veteran's PTSD was caused by military service, he did not provide an opinion as to whether the Veteran's depression was related to military service.  

The second reason for remand is that further development for corroboration of the Veteran's stressor is necessary.  In May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) made a formal finding that there was insufficient evidence to corroborate the Veteran's stressor.  However, the memorandum notes that the Veteran failed to respond to the initial request for specific information and/or incidents related to his claimed stressors for PTSD.  As such, it appears they did not consider the Veteran's May 2009 stressor statement.  

The Veteran's May 2009 stressor statement reported that he came under shelling from January 1967 to July 1967, when he was stationed in Cu Chi, Vietnam.  The Veteran reported that rounds exploded fifty yards away from his position.  The Veteran reported incoming mortar and rockets several times a week, and during one incident in April 1967, an unexploded round landed two feet from the foot of his bed.  In the Veteran's May 2010 NOD, he further elaborated that shelling occurred in March 1967 in Chu Chi, Vietnam, and continued through the end of his tour.  The Veteran's service treatment records indicate he served as a lineman with the 36th Signal Battalion from February 1967 to July 1967.  As it appears JSRRC did not consider the Veteran's statements, further development for corroboration of the Veteran's stressor is necessary.    

The third reason remand is required is the claims file shows that there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the Veteran's file.  The Veteran reported that he was in receipt of SSA disability benefits at his December 2013 VA examination, but did not specify the impairments the benefits related to.  The Veteran also reported at his October 2015 private provider examination that he was receiving SSA benefits for multiple medical diagnoses.  

The SSA records are potentially relevant to the Veteran's claim.  On remand, the AOJ must attempt to obtain any relevant records for any claims for SSA disability benefits and associate the records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant administrative and medical records related to a disability claim from SSA and associate them with the claims file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Contact the JSRRC or appropriate records custodian for information to corroborate the Veteran's reported stressors.  At a minimum, the search must include a request for records pertaining to the Veteran's posting with the 36th Signal Battalion, to include from February 1967 to July 1967.     

3. After all available records are associated with the claims file, the AOJ must ensure that the Veteran is scheduled for a new VA mental health examination with a VA psychiatrist or psychologist who has not previously examined him.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

      The examiner must accomplish the following:
      
The examiner must provide medical opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's current psychiatric disorder of depression had its onset during the Veteran's active service or is related to his service, including experiencing artillery and rocket fire while stationed in Cu Chi, Vietnam.  The medical expert must provide a complete rationale to support any conclusion reached.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






